AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT Co                                                MAR 1 6 2020
                                              SOUTHERN DISTRICT OF CALIFORNI
                UNITED STA TES OF AMERICA                                JUDGMENT IN A                 RlM'nf~iif~i'tc~~~~~NIA
                                      V.                                 (For Offenses Committe CR,.Y                              Ii   PUTY

            JOSE ALEJANDRO DIAZ-TINOCO (5)
                                                                            Case Number: 3: l 9-CR-04336-GPC

                                                                         Holly S Hanover, CJA
                                                                         Defendant"s Attorney
USM Number                            21995-032
• -
THE DEFENDANT:
C8:l pleaded guilty to count(s)             13 of the Information

 D      was found guilty on count(s)
        after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                          Count
8: 1326 - Attempted Reentry of Removed Alien (Felony)                                                                           13



     The defendant is sentenced as provided in pages 2 through                      2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 0      The defendant has been found not guilty on count(s)

 0      Count(s)                                                    is         dismissed on the motion of the United States.

 IZJ    Assessment : $100.00 - WAIVED


 D      JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
 C8:J   Fine waived                   D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. ff ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                         March 13, 2020
                                                                         Date of Imposition of Sentence


                                                                                 ~&
                                                                         HON. GONZALO P. CURIEL
                                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                    ,
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JOSE ALEJANDRO DIAZ-TINOCO (5)                                          Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-04336-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 13 months.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 IZl    The court makes the following recommendations to the Bureau of Prisons:
        Court recommends the defendant be housed at a facility that provides a "Drop-Out Yard"
        or Sensitive Needs Yard, (for individuals that have dropped out of gangs), such
        as Terminal Island or USP Terre Haute, or another facility that offers this
        program.

 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:

        •    at                             A.M.               on

        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to

 at
       ------------- ,                      with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-04336-GPC
